18-13648-smb            Doc 234    Filed 01/09/19 Entered 01/09/19 19:15:24                 Main Document
                                                 Pg 1 of 7


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi
 Matthew P. Goren

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                   Debtors.1                                    :
 ---------------------------------------------------------------x

                    NOTICE OF AMENDED AGENDA OF MATTERS
              SCHEDULED FOR HEARING ON JANUARY 10, 2019 AT 10:00 A.M.

                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing
 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code with the United States Bankruptcy Court for the Southern District of
 New York (the “Bankruptcy Court”).
               PLEASE TAKE FURTHER NOTICE, that a hearing has been scheduled for
 January 10, 2019 at 10:00 a.m. (Prevailing Eastern Time) before the Honorable Stuart M.
 Bernstein, United States Bankruptcy Judge, Bankruptcy Court, One Bowling Green, Room 723,
 New York, New York 10004 (the “January Omnibus Hearing”).
               PLEASE TAKE FURTHER NOTICE that an amended agenda with respect to
 the January Omnibus Hearing is set forth below. Copies of each pleading identified below can be
 viewed and/or obtained by: (i) accessing the Bankruptcy Court’s website at
 http://www.nysb.uscourts.gov or (ii) from the Debtors’ claims and noticing agent, Kurtzman
 Carson Consultants LLC, either at http://www.kccllc.net/waypointleasing, by calling (888) 733-

 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.




 WEIL:\96866784\1\79984.0004
18-13648-smb            Doc 234     Filed 01/09/19 Entered 01/09/19 19:15:24           Main Document
                                                  Pg 2 of 7


 1446 (toll free) for U.S. and Canada-based parties or +1 (310) 751-2635 for international parties,
 or by sending an e-mail to WaypointInfo@kccllc.com. Note that a PACER password is needed to
 access documents on the Bankruptcy Court’s website.

 I.        STATUS CONFERENCE:

           1.        Initial Case Conference [ECF No. 23]

                     Status: This matter is going forward solely as a status conference.

 II.       UNCONTESTED MATTER:

           2.        Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 331 for Entry of an Order
                     Establishing Procedures for Interim Compensation and Reimbursement of
                     Expenses of Professionals [ECF No. 169]

                     Response Deadline:    January 3, 2019 at 4:00 p.m. (EST)

                     Responses Filed:      None.

                     Related Document:

                               A.   Certificate of No Objection [ECF No. 215]

                     Status: This matter is going forward on an uncontested basis.



 Dated: January 9, 2019
        New York, New York

                                                     /s/ Robert J. Lemons
                                                     WEIL, GOTSHAL & MANGES LLP
                                                     767 Fifth Avenue
                                                     New York, New York 10153
                                                     Telephone: (212) 310-8000
                                                     Facsimile: (212) 310-8007
                                                     Gary T. Holtzer
                                                     Robert J. Lemons
                                                     Kelly DiBlasi
                                                     Matthew P. Goren

                                                     Attorneys for Debtors
                                                     and Debtors in Possession




                                                      2
 WEIL:\96866784\1\79984.0004
18-13648-smb            Doc 234   Filed 01/09/19 Entered 01/09/19 19:15:24   Main Document
                                                Pg 3 of 7


                                             Exhibit A

                                              Debtors




 WEIL:\96866784\1\79984.0004
18-13648-smb            Doc 234   Filed 01/09/19 Entered 01/09/19 19:15:24       Main Document
                                                Pg 4 of 7


                     Debtor               Last 4                 Debtor                Last 4
                                         Digits of                                    Digits of
                                         Tax ID                                       Tax ID
                                         Number                                       Number

  Waypoint Leasing Holdings Ltd.           2899      AE Helicopter (5) Limited          N/A

  Waypoint Leasing (Luxembourg)            7041      AE Helicopter (6) Limited          N/A
  S.à r.l.
  Waypoint Leasing (Ireland)               6600      MSN 31141 Trust                    N/A
  Limited
  Waypoint Asset Co 10 Limited             2503      MSN 31492 Trust                    N/A

  MSN 2826 Trust                           N/A       MSN 36458 Trust                    N/A

  MSN 2879 Trust                           N/A       MSN 760543 Trust                   N/A

  Waypoint Asset Co 11 Limited             3073      MSN 760551 Trust                   N/A

  MSN 2905 Trust                           N/A       MSN 760581 Trust                   N/A

  Waypoint Asset Co 12 Limited             0541      MSN 760628 Trust                   N/A

  MSN 20042 Trust                          N/A       MSN 760631 Trust                   N/A

  MSN 41202 Trust                          N/A       MSN 760682 Trust                   N/A

  MSN 920280 Trust                         N/A       MSN 920022 Trust                   N/A

  Waypoint Asset Co 1E Limited             6089      MSN 920062 Trust                   N/A

  Waypoint Asset Euro 1F Limited           7099      MSN 920125 Trust                   N/A

  MSN 20093 Trust                          N/A       MSN 9229 AS                        N/A

  Waypoint Asset Malta 1A Limited          2966      Waypoint Asset Co 3A Limited      6687

  Waypoint Leasing Singapore 1             2403      MSN 41371 Trust                    N/A
  Pte. Limited
  Waypoint Leasing UK 1A Limited           2226      Waypoint Asset Euro 1A Limited    9804

  Waypoint Asset Co 14 Limited             1585      MSN 4466 Trust                     N/A

  Waypoint Asset Co 15 Limited             1776      MSN 4469 Trust                     N/A

  Waypoint Asset Co 3 Limited              3471      MSN 6655 Trust                     N/A

  MSN 6658 Trust                           N/A       Waypoint Asset Funding 6 LLC      4964



 WEIL:\96866784\1\79984.0004
18-13648-smb            Doc 234   Filed 01/09/19 Entered 01/09/19 19:15:24             Main Document
                                                Pg 5 of 7


                     Debtor               Last 4                     Debtor                 Last 4
                                         Digits of                                         Digits of
                                         Tax ID                                            Tax ID
                                         Number                                            Number

  Waypoint 760626 Business Trust           N/A           Waypoint Asset Co 7 Limited         9689

  MSN 7152 Trust                           N/A           Waypoint Asset Euro 7A Limited      2406

  MSN 7172 Trust                           N/A           Waypoint Asset Co 8 Limited         2532

  Waypoint Asset Funding 3 LLC             4960          MSN 31041 Trust                     N/A

  Waypoint Asset Malta Ltd                 5348          MSN 31203 Trust                     N/A

  Waypoint Leasing Labuan 3A               8120          MSN 31578 Trust                     N/A
  Limited
  Waypoint Leasing UK 3A Limited           0702          MSN 760617 Trust                    N/A

  Waypoint Asset Co 4 Limited              0301          MSN 760624 Trust                    N/A

  Waypoint Asset Co 5 Limited              7128          MSN 760626 Trust                    N/A

  MSN 1251 Trust                           N/A           MSN 760765 Trust                    N/A

  MSN 14786 Trust                          N/A           MSN 920063 Trust                    N/A

  MSN 2047 Trust                           N/A           MSN 920112 Trust                    N/A

  MSN 2057 Trust                           N/A           Waypoint 206 Trust                  N/A

  Waypoint Asset Co 5B Limited             2242          Waypoint 407 Trust                  N/A

  Waypoint Leasing UK 5A Limited           1970          Waypoint Asset Euro 1B Limited      3512

  Waypoint Asset Co 6 Limited              8790          Waypoint Asset Euro 1C Limited      1060

  MSN 31042 Trust                          N/A           MSN 20012 Trust                     N/A

  MSN 31295 Trust                          N/A           MSN 20022 Trust                     N/A

  MSN 31308 Trust                          N/A           MSN 20025 Trust                     N/A

  MSN 920119 Trust                         N/A           MSN 920113 Trust                    N/A

  Waypoint Asset Funding 8 LLC             4776          Waypoint Asset Co Germany           5557
                                                         Limited
  Waypoint Leasing UK 8A Limited           2906          MSN 31046 Trust                     N/A



                                                     2
 WEIL:\96866784\1\79984.0004
18-13648-smb            Doc 234   Filed 01/09/19 Entered 01/09/19 19:15:24          Main Document
                                                Pg 6 of 7


                     Debtor               Last 4                     Debtor              Last 4
                                         Digits of                                      Digits of
                                         Tax ID                                         Tax ID
                                         Number                                         Number

  Waypoint Leasing US 8A LLC               8080          MSN 41511 Trust                  N/A

  Waypoint Asset Co 9 Limited              6340          MSN 760608 Trust                 N/A

  MSN 20052 Trust                          N/A           MSN 89007 Trust                  N/A

  MSN 31312 Trust                          N/A           MSN 920141 Trust                 N/A

  MSN 41329 Trust                          N/A           MSN 920152 Trust                 N/A

  MSN 760538 Trust                         N/A           MSN 920153 Trust                 N/A

  MSN 760539 Trust                         N/A           MSN 920273 Trust                 N/A

  MSN 760541 Trust                         N/A           MSN 920281 Trust                 N/A

  MSN 760542 Trust                         N/A           MSN 9205 Trust                   N/A

  Waypoint Asset Co 1B Limited             5795          MSN 9229 Trust                   N/A

  MSN 41272 Trust                          N/A           Waypoint Asset Co 1A Limited     1208

  Waypoint Asset Co 5A Limited             4148          Waypoint Leasing Labuan 1A       2299
                                                         Limited
  MSN 69052 Trust                          N/A           Waypoint Asset Co 1C Limited     0827

  Waypoint Asset Euro 9A Limited           2276          Waypoint Asset Co 1D Limited     7018

  Waypoint Asset Euro 1E Limited           6050          Waypoint Asset Co 1F Limited     6345

  Waypoint Leasing UK 9A Limited           5686          Waypoint Asset Co 1G Limited     6494

  Waypoint Asset Sterling 9A               1161          Waypoint Asset Co 1H Limited     7349
  Limited
  Waypoint Asset Company                   6861          Waypoint Asset Co 1J Limited     7729
  Number 1 (Ireland) Limited
  Waypoint Asset Euro 1D Limited           1360          MSN 20159 Trust                  N/A

  Waypoint Asset Co 1L Limited             2360          MSN 31431 Trust                  N/A

  Waypoint Asset Co 1M Limited             5855          MSN 760734 Trust                 N/A

  Waypoint Asset Co 1N Limited             3701          MSN 920024 Trust                 N/A



                                                     3
 WEIL:\96866784\1\79984.0004
18-13648-smb            Doc 234   Filed 01/09/19 Entered 01/09/19 19:15:24         Main Document
                                                Pg 7 of 7


                     Debtor               Last 4                    Debtor                Last 4
                                         Digits of                                       Digits of
                                         Tax ID                                          Tax ID
                                         Number                                          Number

  Waypoint Asset Euro 1G Limited           4786          MSN 920030 Trust                  N/A

  Waypoint Asset Funding 1 LLC             7392          Waypoint Asset Funding 2 LLC     7783

  Waypoint Leasing UK 1B Limited           0592          Waypoint Asset Co 1K Limited     2087

  Waypoint Leasing UK 1C Limited           0840          Waypoint Leasing Services LLC    8965

  Waypoint Asset Company                   7847          Waypoint Leasing (Luxembourg)    8928
  Number 2 (Ireland) Limited                             Euro S.à r.l.
  Waypoint 2916 Business Trust             N/A




                                                     4
 WEIL:\96866784\1\79984.0004
